B-825


     THE     ATTOIKNE-Y           ENEECAL

                  OFTEXAS




                    October 1, 1947

Hon. Bayne Satterfield
Firemenst Pension Commissioner,
Capitol Station,
Austin, Texas         Opinion No. V-3.93
                      Re: The ueriod to be covered bv
                          contributionsof cities to-
                          the Firemens' Relief and Re-
                          tirement fund.in accordance
                          with S. B. 84, 50th Leg.
Dear Sir:
           You propound to this Department for an opinion
the following question:
            "Senate Bill No. 84 enacted during the
      regular session of the
                           _ Fiftieth
                              .       Legislature
      provides that cities having paid firemen who
      pay into the Firemens' Relief and Retirement
      Fund, shall donate anequal amount into that
      fund. The Act is effective on May 13, 1947.
            "This question arises: Should such
     cities pay an amount into the Fund at the
     end of the year 1947 equal to the amount the
     firemen paid in during the entire year or
     should it pay into the Fund an amount equal
     to the amount the firemen paid into the Fund
     from >1ay13, 1947 to the end of the year. In
     other words is the Act retroactiveto January
     1, 1947, insofar as the city paying into the
     Fund is concerned, or should it begin as of
         13, 1947."
     IvIay
            Senate Bill No. 84 merely
                                  _   amended House Bill No.
258, chapter 125 of the 45th Legislature,Regular Session
(1937) b:cadding a new section designatedSection 10a. This
added section is as follows:
           "All cities having full paid firemen
     where Firemen's Relief and Retiremen Funds
Hon. Bayne Satterfield   -, Page 2   (V-393)


      have been creatbd under the provisions
      of this Act shall annually contribute
      and appropriateto such fund an amount
      equal to ,the annual contributions made
      by such fully paWfiremen under the
      provisions of this Act, which such con-
      tributions shall not exceed the sum of
      three (3%) ,per ccntum of the Fire De-
      partment's annual payroll, and such
      cities shall de oslt the same to the
      credit of the FEremenfs Relief and Re-
      tirement Fund to be,used with other mon-
      eys in said fund for the benefits pro-
      vided for under the provisions of this
      Act."
            Thfs amendment was caused by the holding in
American Alliance Insurance Co. v. Eoard of Insurance Com-
missioners, 126 S.W. (2d) 741 (writ refused) upsetting for
constitutionalreasons the scheme of the original Act for
financing~theFiremenst Relief and Retirement System. A~
new method became necessaryeandit wasthe intention of
the Legislature that Section 10a should,servethe ljurpose.
                                                     .,
            Upon the effective date of Senate Bill Nb. 82;
Se&ion 1Oa became an integral part of House Bill No. 25
of the 45th Legislature, This is not only the usual legal
effect of*anamcndment adding or subtractinga section or
provision,but it is accentuatedby the repeated references
in Section 10a to "this Act" meaning of course,HouseBill
No. 25S as thus amended. This conclusion is further accen-
tuated by the indisputablefact that ,underthe holding in
the decision above cited, the purpose of the original bill
would have failed for the want of a necessary plan of finan-
cing the system.
            When the amended Act is read and construed as a
whole in accordancewith the familiar rules of statutory
construction,SHon. Bayne Satterfield- Page 3     (V-393)


before or after the effective date of Senate Bill No.
84. This is indispensableto a proper result as con-
templated by the Legislature.
            This constructionof Senate Bill No. Sl+
does, of course, permit the amendment to be predicated
upon past acts or fact situationsas a basis,for ad-
ministering the ,Act. But this is permissibleand in
nowise offeridsany constitutionallimitation.
ia;q60f Dallas, 6 S-W. (2d) 738.  50 Am. Jur. pr('iG3:'
     .
                        SUMMARY
                               .
              House Bill No. 258 of the 45th Legis-
        lature, Regular Session, as amended by
        Senate Bill No..81 of the 50th Legislature,
        Regular Session, requires all cities coming
        within its purview to appropriatesuch an
        amount as will equal the annual,payments
        made during the current year by firemen to
        the fund created whether such payments were
        made before or ahter,May 13, 1947, the ef-
        fective date of Senate Bill 84. .Byrd v.
        City of Dallas; 6 S. W. (2d) 738. 50 Am.
        Jur. p. 493, 8 476.
                                                 ,
                                 Yours very truly,
                            ATTORNEY GENERAL OF TEXAS


                         ~By&&
0S:wb                            Ocie Spe r
                                 Assistant


                            APPROVED: